 Case 2:21-bk-10360-NB         Doc 36 Filed 06/09/21 Entered 06/09/21 15:55:19              Desc
                                Main Document    Page 1 of 3



 1   Carolyn A. Dye (SEN 97527)
     LAW OFFICE OF CAROLYN A. DYE
 2   15030 Ventura Blvd. Ste. 527
     Sherman Oaks, CA 91403
 3   Telephone:    818/287-7003
     Facsimile:    323/987-5763
 4   trustee@,cadve.com

 5   CHAPTER 7 TRUSTEE

 6
                                UNITED STATES BANKRUPTCY COURT
 7
                                 CENTRAL DISTRICT OF CALIFORNIA
 8
                                          LOS ANGELES DIVISION
 9
10
     In re:                                       Case No. 2:21-bk-10360-NB
11
     MAUREEN C. REDMOND,                          Chapter: 7
12
                     Debtor.                      OPPOSITION TO MOTION FOR RELIEF
13                                                REQUESTED BY NATIONSTAR MORTGAGE
                                                  LLC/DBA MR. COOPER
14
                                                  Date:           June 15,2021
15                                                Time:           10:00 a.m.
                                                  Courtroom:      1545
16
17
18
              Carolyn A. Dye, Chapter 7 Trustee in the above-referenced case, hereby opposes the Motion
19
     for Relief filed on behalf of Nationstar Mortgage LLC/ dba Mr. Cooper for the reasons set forth
20
     below. The Motion relates to the property owned by the Debtor and used as her long time residence.
21
     The Movant attaches an appraisal showing a value of $ and the lien amount owed is $ . .Trustee’s
22
     broker estimates based on drive by that the property has a value of $ 1,400,000.
23
              By its own admission this property involved in the Motion has significant equity and the
24
     lender here is well and adequately protected. Trustee is in discussions with the Debtor’s counsel and
25
     creditors to determine how and if the property could be sold given the liens and the homestead claim
26
     of the Debtor. It is premature to allow this lender to proceed with a foreclosure.
27
28
                OPPOSITION TO RELIEF REQUESTED BY CREDITOR NATIONSTAR MORTGAGE
                           AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362(d)(1)
 Case 2:21-bk-10360-NB     Doc 36 Filed 06/09/21 Entered 06/09/21 15:55:19     Desc
                            Main Document    Page 2 of 3



 1   DATED: June 9, 2021              LAW OFFICE OF CAROLYN A. DYE
 2

 3                                    By:
                                            Carolyn A. Dye, Chafer 7 Trustee
 4

 5
 6

 7

 8
 9

10

11
12

13
14

15

16
17
18
19
20

21
22

23

24

25
26
27

28


                                                1
        Case 2:21-bk-10360-NB                     Doc 36 Filed 06/09/21 Entered 06/09/21 15:55:19                                      Desc
                                                   Main Document    Page 3 of 3


                                        PROOF OF SERVICE OF DOCUMENT
1 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
is: 15030 Ventura Blvd. Ste. 527, Sherman Oaks, CA 91403.
A true and correct copy of the foregoing document entitled; OPPOSITION TO MOTION FOR REUEF
REQUESTED BY NATIONSTAR MORTGAGE DBA MR. COOPER AUTOMATIC STAY UNDER 11 U.S.C §
362 will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
2(d); and (b) in the manner stated below:
! to BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR the foregoing document will be served by the court via NEF and hyperlink to the
document. On June 9, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at
the email addresses stated below:

    Raymond H. Aver                                     ray@averlaw.com, averlawfirm@gmail.com; ani@averlaw.com;
                                                        katya@averlaw.com
    Carolyn A Dye (TR)                                 trustee@cadye.com, cdye@ecf.axosfs.com; atty@cadye.com
    Erin M McCartney                                    bankruptcy@zbslaw,com, emccartney@ecf.courtdrive.com
    Cassandra J Richey                                 cdcaecf@bdfgroup.com
    Edward ATreder                                     cdcaecf@bdfgroup.com
    United States Trustee (LA)                          ustpregion16.la.ecf@usdoj.gov
    Rich Miyamoto                                       rmiyamoto@tmlegal.com

2 SERVED BY UNITED STATES MAIL: On June 9, 2021, I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy
thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as foHows^
Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24
hours after the document is filed.

    United States Bankruptcy Court                         Maureen Redmond                            Lori Haynes
    The Honorable Neil W. Bason                            12808 Greene Avenue                        Attn: Managing or Servicing Agent
    United States Bankruptcy Judge                         Los Angeles, CA 90066                      P.O. Box 5442
                                                                                                      Santa Monica, CA 90409
    255 E. Temple Street
    Suite 1552
    Los Angeles, CA 90012

    Los Angeles County Tax Collector
    Attn: Managing and Servicing Agent
    P.O. Box 54018
    Los Angeles, CA 90054
 3 SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL:
 Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on June 9, 2021,1 served the following persons and/or entities
 bv personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
 facsimile transmission and/or email as follows. Listing the judge here constitutes a.de^ar®t,onrihffnttl?erf^al
 delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

   I declare under penalty of perjury under the laws of the United States that theforegoi                                    is true and correct.


 Dated: June 9, 2021
                                                                                             Karissa De La Trinidad
             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


 June 2012                               F 9013-3.1.PROOF.SERVICE
